Title: From James Madison to Alexander J. Dallas, 21 May 1815
From: Madison, James
To: Dallas, Alexander James


                    
                        
                            Dear Sir
                        
                        Montpelier May 21. 1815
                    
                    I have recd. yours without date, inclosing the letters from Mr. Hall & Mr. Forsythe which are now returned. A letter was lately sent to the Secy. of State from Govr. Early, recommending a successor to Mr. Harris, as District Attorney for Georgia. I forget whether it was the same gentleman as is the subject of the letters from Messr. H. & F. If it was, the appt of Mr. Davis may take place; otherwise, further enquiry may not be amiss.
                    I have a letter from Gen. Gaines; by which I find that the selection of him, is accepted with equal modesty and gratitude.
                    In my remarks on the resignation of Col: Croghan, it was not my meaning that Majr. Taylor should succeed to the vacancy as Lt. Col. but that it might open the way for retaining the latter as Majr. If the case could be so managed as to advance Jessup to the place of Croghan, it would do no more

than justice to that very distinguished officer, and would unite several advantageous considerations. But if I am right in my recollection, Jessup has risen to the brevet rank of Col. from that of Majr. only in the line. Affec. respects
                    
                        
                            James Madison
                        
                    
                